Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 1 of 9
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             December 22, 2020
                                                                              David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       URSULA NICHOLE                 § CIVIL ACTION NO.
       WILLIAMS,                      § 4:20-cv-01900
                 Plaintiff,           §
                                      §
                                      §
               vs.                    § JUDGE CHARLES ESKRIDGE
                                      §
                                      §
       LAKEVIEW LOAN                  §
       SERVICING LLC and              §
       LOANCARE LLC,                  §
                  Defendants.         §

                      MEMORANDUM AND OPINION
                      DENYING MOTION TO DISMISS

           The motion by Defendant LoanCare LLC to dismiss the
       claim against it for violation of the Texas Debt Collection Act is
       denied. Dkt 27.
                1. Background
           LoanCare is a “mortgage loan subservicer” that “performs
       servicing-related functions” for mortgages serviced by Defendant
       Lakeview Loan Servicing, LLC. Dkt 1 at ¶ 3. Plaintiff Ursula
       Nichole Williams holds a deed of trust that is insured by the
       Federal Housing Administration and serviced by Lakeview and
       LoanCare. Id at ¶ 11.
           Williams alleges, “Defendants charge borrowers Pay-to-Pay
       Fees of up to $15.00 for payment over the telephone, up to
       $12.00 for IVR [interactive voice response] payment and up to
       $10.00 for online payment.” Id at ¶ 12. She argues that because
       her deed of trust is insured by the FHA, Lakeview and LoanCare
       “are bound by the rules and regulations of the Secretary of
       Housing and Urban Development.” Id at ¶ 5. And she claims that
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 2 of 9




       neither her deed of trust nor HUD rules and regulations
       authorize the fees charged by LoanCare. Id at ¶¶ 63–64.
            Williams brings class allegations against Lakeview and
       LoanCare, asserting a claim under the Texas Debt Collection Act
       regarding these fees. Id at ¶¶ 24–31, 60–63, 81–86. She also
       asserts claims against both for breach of contract. Id at ¶¶ 32–55,
       87–93.
            Lakeview answered, claiming it was sued in error. Dkt 25.
       For its part, LoanCare moved to dismiss pursuant to Rule
       12(b)(6) of the Federal Rules of Civil Procedure. Dkt 27. Williams
       voluntarily dismissed her breach of contract claim against
       LoanCare, leaving only the claim under the TDCA. Dkt 35. The
       Court heard argument at an initial conference in October 2020.
                 2. Legal Standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.” Rule
       12(b)(6) allows the defendant to seek dismissal if the plaintiff fails
       “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a Rule
       12(b)(6) motion to dismiss, the complaint “must provide the
       plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain enough facts to state a
       claim to relief that is plausible on its face. Twombly, 550 US at 570.
       A claim has facial plausibility “when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.” Iqbal,
       556 US at 678, citing Twombly, 550 US at 556. This standard on
       plausibility is “not akin to a ‘probability requirement,’ but it asks
       for more than a sheer possibility that a defendant has acted




                                         2
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 3 of 9




       unlawfully.” Iqbal, 556 US at 678, quoting Twombly, 550 US at
       556.
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker, 938 F3d at 735 (citations omitted). The court
       must also generally limit itself to the contents of the pleadings
       and its attachments. Brand Coupon Network LLC v Catalina
       Marketing Corp, 748 F3d 631, 635 (5th Cir 2014) (citations
       omitted).
                 3. Analysis
            The Texas Debt Collection Act is part of the Texas Finance
       Code. Its essential purpose “is to limit coercive and abusive
       behavior by all those seeking to collect debts . . . .” Barzelis v
       Flagstar Bank, FSB, 784 F3d 971, 977 (5th Cir 2015).
            Section 392.303(a)(2) of the Texas Finance Code prohibits
       debt collectors from using unfair or unconscionable means that
       employ several enumerated practices, including that of
       “collecting or attempting to collect interest or a charge, fee, or
       expense incidental to the obligation unless the interest or
       incidental charge, fee, or expense is expressly authorized by the
       agreement creating the obligation or legally chargeable to the
       consumer.”
            The allegations by Williams are like those by plaintiffs in
       Caldwell v Freedom Mortgage Corp, 2020 WL 4747497 (ND Tex),
       Barnett v Caliber Home Loans, 2020 WL 5494414 (SD Tex), and
       Dees v Nationstar Mortgage, LLC, 2020 WL 6749036 (SD Tex). The
       district courts in each of those cases rejected motions to dismiss
       under Rule 12(b)(6). Williams has likewise sufficiently pleaded
       facts to support her argument that the fees charged by LoanCare
       violate the TDCA.
            LoanCare presses for the opposite result, arguing that several
       independent reasons warrant dismissal.
            First, LoanCare argues that Williams failed to allege her deed
       of trust is a consumer debt as that term is used in the TDCA because
       “three businesses list the Property as their business address.”
       Dkt 27 at 14; see Texas Finance Code § 392.001(2). To the




                                        3
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 4 of 9




       contrary, Williams directly alleges that the property is her
       residence. Dkt 1 at ¶¶ 56, 82. This sufficiently pleads the
       necessary factual allegation. See Castillo v Deutsche Bank National
       Trust Co, 2014 WL 279675, *3 & n 2 (WD Tex); see also
       Hetherington v Allied International Credit Corp, 2008 WL 2838264, *4
       (SD Tex) (whether bank account was used primarily for personal
       or commercial purposes is fact question for jury). LoanCare isn’t
       entitled to introduce facts extraneous to the complaint at this
       procedural juncture. Dees, 2020 WL 6749036 at *3; see also Brand
       Coupon Network, 748 F3d at 635 (citation omitted).
             Second, LoanCare argues that Williams doesn’t allege that it
       collected or attempted to collect any fee from her and that she doesn’t
       allege that it used any unfair or unconscionable means to collect, as
       those terms are used in § 392.303(a)(2). Dkt 27 at 18–19. But this
       ignores several of her pleaded allegations. For instance, Williams
       alleges that she “makes loan payments online and over the phone,
       and each time she does so, Defendants collect from her a Pay-to-
       Pay fee.” Dkt 1 at ¶ 60. She also alleges that “Defendants have
       collected . . . no less than $444.00 in illegal Pay-to-Pay fees” from
       her. Id at ¶ 22. And she alleges that the fees weren’t expressly
       authorized “by the Secretary or otherwise by the deed of trust.”
       Id at ¶ 64. This sufficiently identifies the exact means by which
       LoanCare collected an allegedly unauthorized fee incidental to
       her deed of trust. See Barnett, 2020 WL 5494414 at *3–4.
             Third, LoanCare argues that the fees it charged Williams were
       optional fees for services that she requested and chose to
       purchase, so they weren’t incidental to her underlying debt, as that
       term is used in § 392.303(a)(2). Dkt 27 at 19–20. The omitted-
       case canon instructs, “Nothing is to be added to what the text
       states or reasonably implies (casus omissus pro omisso habendus est).
       That is, a matter not covered is to be treated as not covered.”
       Antonin Scalia and Bryan A. Garner, Reading Law: The
       Interpretation of Legal Texts 93 (West 2012). The plain text of the
       TDCA “provides no protection for lenders merely because their
       collection of a fee was dependent upon a borrower’s selection of
       the lender’s fee-based payment method.” Caldwell, 2020 WL
       4747497 at *4; see also Barnett, 2020 WL 5494414 at *3 (SD Tex)
       (collecting cases).




                                         4
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 5 of 9




             Fourth, LoanCare argues that the claim fails because its fees
       are legally chargeable to her or expressly authorized by her agreement,
       as those terms are used in § 392.303(a)(2). Dkt 27 at 20. Williams
       asserts that the FHA insures her deed of trust, and that the HUD
       rules and regulations incorporated into her deed don’t authorize
       the fees charged by LoanCare. Dkt 1 at ¶¶ 5–11, 64. LoanCare
       doesn’t cite any HUD regulation or deed provision that expressly
       authorizes the fees it charged Williams—a glaring omission if
       such authorization exists. See Caldwell, 2020 WL 4747497 at *4.
       LoanCare instead argues that it wasn’t the deed of trust that
       created her “‘obligations’ to pay fees,” but rather, it was her
       “point-of-sale/service agreements” that did so. Dkt 38 at 12–13;
       see also Dkt 27 at 23–24. This again introduces defensive matters
       beyond the face of complaint, thus presenting “questions of fact
       that are better suited in a motion for summary judgment.” See
       Dees, 2020 WL 6749036, at *3.
             LoanCare cites numerous cases from other jurisdictions that
       found different service fees to be legally chargeable despite not
       being expressly authorized. Dkt 27 at 20–22. But these cases
       weren’t decided by reference to the TDCA. And most were
       decided with reference to quote and fax fees, which differ in kind
       from the pay-to-pay fees at issue here. For example, see Cappellini
       v Mellon Mortgage Co, 991 F Supp 31, 39–40 (D Mass 1997)
       (Massachusetts law, fax fees); Davis v Homecomings Finance, 2006
       WL 2927701, *2–3 (WD Wash) (Washington law, fax fees);
       Chatman v Fairbanks Capital Corp, 2002 WL 1338492, *3 (ND Ill)
       (Illinois law, property-preservation fees); Jerik v Columbia National,
       Inc, 1999 WL 1267702, *1 (ND Ill) (Illinois and Maryland law,
       quote and fax fees); Beyer v Countrywide Home Loans Servicing LP,
       2008 WL 1791506, *5 (WD Wash) (Washington law, expedited
       service fees), aff’d, 359 F Appx 701 (9th Cir 2009).
             In the absence of any authority finding that the fees at issue
       here are legally chargeable under the TDCA, Williams sufficiently
       pleads (at this stage) that the fees LoanCare charged her weren’t
       expressly authorized by her deed of trust or otherwise legally
       chargeable. See Dees, 2020 WL 6749036 at *3.
             Fifth, LoanCare presents an argument that doesn’t appear to
       have been reached by the other federal courts that have recently




                                         5
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 6 of 9




       addressed pay-to-pay fees in the TDCA context. It argues that
       the “TDCA only applies to debt collection and [Williams] only
       alleges loan servicing.” Dkt 27 at 12. The argument collides in
       several respects with the plain text of the TDCA.
            The TDCA broadly defines consumer debt as “an obligation, or
       an alleged obligation, primarily for personal, family, or household
       purposes and arising from a transaction or alleged transaction.”
       Texas Finance Code § 392.001(2). It then defines debt collection as
       any “action, conduct, or practice in collecting, or in soliciting for
       collection, consumer debts that are due or alleged to be due a
       creditor.” Texas Finance Code § 392.001(5). Williams pleads that
       LoanCare collected payments due on her debt, and that it violated
       the TDCA by charging her unauthorized fees for making
       payments on her debt. See Dkt 1 ¶¶ 22, 60–68; see also Dees, 2020
       WL 6749036 at *2. That is sufficient at this stage.
            To argue contrary, LoanCare asserts that the TDCA should
       be considered identically to the federal Fair Debt Collection
       Practices Act. It’s true that Texas courts “often interpret the
       TDCA in accordance with the FDCPA.” Caldwell, 2020 WL
       4747497 at *3 n 4. But distinctions between the TDCA and the
       FDCPA cannot be ignored. For instance, LoanCare cites Miller v
       BAC Home Loans Servicing, LP, 726 F3d 717, 722–23 (5th Cir
       2013), asserting that the “Fifth Circuit recognizes [loan] servicers
       may act as ‘debt collectors’ but not all loan-servicer conduct is
       ‘debt collection.’” Dkt 27 at 16. But the argument itself
       acknowledges that loan servicers may in some contexts act as
       debt collectors engaging in debt collection. See id at 16–17. And
       the Fifth Circuit in Miller observed that the definition of
       debt collector under the TDCA is stated more broadly than that in
       the FDCPA. 726 F3d at 722 (citation omitted).
            This argument that loan servicing by its very nature isn’t
       debt collection under the TDCA is also undermined by the structure
       of the TDCA and internal references within it. The next section
       of the TDCA generally provides that “in debt collection,” a debt
       collector may not deceptively fail to disclose the name of the
       person to whom the debt has been assigned or is owed when
       making a demand for money. Texas Finance Code § 392.304(a),
       (a)(4). A further subsection within § 392.304 then exempts “a




                                        6
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 7 of 9




       person servicing or collecting real property first lien mortgage loans
       or credit card debts” from liability under § 392.304(a)(4). Texas
       Finance Code § 392.304(b) (emphasis added). No such
       exemption appears in § 392.303. Statutory construction “is a
       holistic endeavor.” United Savings Association of Texas v Timbers of
       Inwood Forest Associates, Ltd, 484 US 365, 371 (1988). The related-
       statutes cannon states, “Any word or phrase that comes before a
       court for interpretation is part of a whole statute, and its meaning
       is therefore affected by other provisions of the same statute.”
       Scalia and Garner, Reading Law: The Interpretation of Legal Texts at
       252. The Texas Legislature knows how to exempt mortgage loan
       services when that is its intent. That intention is lacking as to
       § 392.303.
            LoanCare also cites Kaltenbach v Richards, arguing that the
       determination whether conduct is debt collection under the FDCPA
       is a separate inquiry from that of whether a party is a debt collector.
       Dkt 27 at 16, citing 464 F3d 524, 529 (5th Cir 2006). In other
       words, LoanCare argues that it may collect a debt without being
       a debt collector and thereby avoid liability for any violation of
       § 392.303. But as already noted, the Texas Legislature specifically
       exempted mortgage loan servicers from liability under
       § 392.304(b) of the TDCA. Mortgage loan servicers wouldn’t
       need an exemption from a statute that holds debt collectors liable
       if they couldn’t in some circumstances be debt collectors. The
       Fifth Circuit has held in other respects that “mortgage servicers
       and assignees are debt collectors, and therefore are covered,
       under the TDCA.” Miller, 726 F3d at 723, citing Perry v Stewart
       Title Co, 756 F2d 1197, 1208 (5th Cir 1985). Other courts have
       adopted that same understanding. Lamell v OneWest Bank, FSB,
       LP, 485 SW3d 53, 62–63 (Tex App—Houston [14th Dist] 2015,
       pet denied); Byrd v Lakeview Loan Servicing, 2020 WL 1529965, *6
       (WD Tex).
            Sixth, LoanCare argues Williams “cannot allege debt
       collection because her loan was not in default so as to trigger a
       right to collection.” Dkt 27 at 12, 15–17. The omitted-case
       cannon is again instructive. “To supply omissions transcends the
       judicial function.” Scalia and Garner, Reading Law: The
       Interpretation of Legal Texts at 94, citing Iselin v United States, 270 US




                                           7
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 8 of 9




       245, 251 (1926). The definitions of consumer debt and debt collection
       are already quoted above. See Texas Finance Code §§ 392.001(2),
       392.001(5). Neither refer to default. And there is no textual
       reference to the term in § 392.303(a)(2). But the requirement of
       default does appear in other contexts. Indeed, the very next
       subsection states, “Notwithstanding Subsection (a)(2), a creditor
       may charge a reasonable reinstatement fee as consideration for
       renewal of a real property loan or contract of sale, after default, if
       the additional fee is included in a written contract executed at the
       time of renewal.” Texas Finance Code § 392.303(b) (emphasis
       added); see also Texas Finance Code § 347.352 (referring to
       acceleration of amounts in default).
            This leaves no room for the textual construction requested
       by LoanCare. To the extent it snip-cites certain cases, none
       specifically considered this issue or went nearly so far as to state
       that delinquency is a prerequisite to allegation of a TDCA claim.
       See Dkt 27 at 16, citing Brown v Oaklawn Bank, 718 SW2d 678,
       680 (Tex 1986); Thompson v Bank of America NA, 783 F3d 1022,
       1026–27 (5th Cir 2015); and Langlois v Wells Fargo Bank NA, 581
       Fed Appx 421, 427–28 (5th Cir 2014).
            Seventh, LoanCare argues that the voluntary-payment
       doctrine prevents the instant TDCA claim from going forward.
       Dkt 27 at 27; Dkt 38 at 13–14. But again, as a defensive matter,
       that doctrine “involves factual issues that are inappropriate for
       resolution in a Rule 12(b)(6) context.” Caldwell, 2020 WL 4747497
       at *4.
                 4. Conclusion
            The objections and arguments by LoanCare may well
       succeed at the summary judgment stage. But they are inadequate
       grounds for dismissal solely on the pleadings.
            The motion to dismiss by Defendant LoanCare LLC is
       DENIED. Dkt 27.




                                         8
Case 4:20-cv-01900 Document 59 Filed on 12/22/20 in TXSD Page 9 of 9




          SO ORDERED.
          Signed on December 22, 2020, at Houston, Texas.



                                Hon. Charles Eskridge
                                United States District Judge




                                   9
